DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 10/11/19 is acknowledged.

	Claims 1, 2, 6-8, 10-15, 18 and 19 are examined on the merits.
Claim Objections
Claims 2, 6-8, 10, 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Allowable Subject Matter
Claims 18 and 19 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(New Rejection) Claims 1, 12 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Sukumar et al. (JCI, 2013, Vol. 123, NO. 10, pages 4479-4488).
A method for treating a cancer characterized by a tumor with low glucose content in the tumor microenvironment (TME) comprising administering to a subject having said cancer an activated CD8+ T cell or CD8+ T cell population that is pretreated or conditioned ex vivo or in vitro with a compound or reagent that promotes the use of fatty acid catabolism rather than glucose for energy production by the pre-treated T cells, wherein said cancer is melanoma.
	The pretreated T cells are administered once or repeatedly or are administered in a single dose via intravenous injection or infusion.  
  	The cancer is characterized by hypoxia or significant infiltration with T lymphocytes.  

	Sukumar et al. teach the ex vivo activation of CD8+ T cells that have been primed with a gp100 peptide and adoptively transferred to a mouse with melanoma tumors.  These T cells were manipulated by exposure to 2DG in order to interfere with glycolysis pathways used by the T cells, thereby focusing on the use of fatty acids by the T cells. [see left column, page 4485]  Therefore, Sukumar et al. teach the active steps and anticipate the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648